Exhibit 10.29
 
LOAN AGREEMENT AND PROMISSORY NOTE
Effective Date: February 22, 2010


Loan Agreement


Wet Coast Management Corp. (the “Lender”) of #610 – 1100 Melville Street,
Vancouver, BC, V6E 4A6 advanced US$50,000 (the “Principal Sum”) to Red Metal
Resources Ltd. (the “Borrower”) of 195 Park Avenue, Thunder Bay, Ontario, P7B
1B9 on the Effective Date.
 
The Borrower will repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year from the Effective
Date (the “Interest”).  The Borrower is liable for repayment for the Principal
Sum and accrued Interest and any costs that the Lender incurs trying to collect
the Principal Sum and the Interest.
 
The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with the following promissory note.
 
LENDER
 
BORROWER
Wet Coast Management Corp.
 
Red Metal Resources Ltd.
     
Per:
 
Per:
      /s/ Rick Jeffs   /s/ John da Costa 
Rick Jeffs
 
Authorized Signatory
           
Promissory Note
     
Principal Sum:  US$50,000
 
Effective Date: February 22, 2010

 
For value received, the Borrower promises to pay on demand to the order of the
Lender the sum of $50,000 lawful money of United States of America (the
“Principal Sum”) together with interest on the Principal Sum from the effective
date both before and after maturity, default and judgment at the Interest Rate
as defined below.


Interest Rate means 6 per cent per year.  Interest at the Interest Rate must be
calculated and compounded monthly not in advance from and including the
Effective Date (for an effective annual rate of 6.17%), and is payable together
with the Principal Sum when the Principal Sum is repaid.


The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time. The Lender will apply any partial payment first to Interest and then
to the Principal Sum.
 
The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.
 


BORROWER
Red Metal Resources Ltd.


Per:
 
/s/ John da Costa

--------------------------------------------------------------------------------

Authorized signatory






